Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-20 are pending in this office action. 

Priority
Foreign priority claimed to IN201841016310, filed 04/30/2018.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 03/22/2019 and 04/18/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
As to claims 14-20, claim limitations that claim “gateway controller” and “end controller”, have  been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “controller” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 14 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that both of the above controllers are hardware component as described in Fig. 3 and 4, for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
For claims 1, 8 and 14, the claims use the term “layer-2-layer-3 module”. The specification does not describe what the module does, what the structure is or any other functionality that would disclose the nature of this module. Although there may be other network-specific hardware associated with switching functionalities including those associated with different layers as also may be known in the art, however the module as used herein viz. “layer-2-layer-3 module” does not have a conventional or ordinary meaning in the art. Hence, the claims are rendered indefinite as the scope and bounds of the claims are not known due to lack of reasonable interpretation of the termed module. For the purpose of examination, the term may be simply interpreted as any piece of hardware in the network topology that deals with storing of subnetworks.
Further, for claims 1, 8 and 14, the phrase “transfer the plurality of subnetworks to a ...module” is vague, in that, it is unclear as to what the “plurality of subnetworks” is with regards to said transfer. It is not clear as to whether the subnetworks are routes determined based on OSPF, or those correspond to other general subnetwork-related information. For the purpose of examination, the term will be interpreted as routes associated with network paths.
Further, for claims 6 and 8, the term “publisher-subscriber mechanism” is used to configure subnetworks as claimed, however the specifications do not clarify how the mechanism is used wherein it cannot be concluded either based on the specifications or based on the conventional meaning of the term in the art as to how the scope of the term is applied in the claims. Therefore, the term will be examined only as a step that generally configures the subnetworks for the claimed task.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claims and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cisco Publication - SCALABLE DMVPN DESIGN AND IMPLEMENTATION GUIDE, Network Systems Integration & Test Engineering (NSITE), Document Version Number: 1.1, 2007, hereinafter CiscoDMVPN).
For claim 1, CiscoDMVPN teaches an end controller, comprising: a processing resource; and a memory resource storing machine-readable instructions (Fig. 1-1 element Hub 1, Section 1.2 – VPN termination devices or headend/hub devices, wherein the end controller is included in the hub-and-spoke topology in the WAN; Section 2.7, page 25) to cause the processing resource to: receive, using internet protocol security (IPSec) messages, a plurality of subnetworks that form a route to a branch device via a branch gateway (Fig. 1.1, 3.1; Section 2 and 2.2 – headend or central hub router with IPsec tunnel from spoke or branch router, wherein private subnet routes are published through branch gateway or spokes router to the end controller via IPsec tunnel); 
transfer the plurality of subnetworks to a layer-2-layer-3 module; transfer the plurality of subnetworks to an open shortest path first (OSPF) module; and publish the plurality of subnetworks that form the route to the branch device to a core router using OSPF link state advertisements (LSAs) (Section 2.8, 3.1 - outing protocols including OSPF used, wherein the hubs publish private spoke subnets to the core network, wherein the hubs (regional hubs) are connected to a layer of core hubs (or modules) to which the subnets are transferred to modules (corresponding to layer-2-layer-3 and OSPF modules) according to announcement or publishing of the spoke subnets to core routers; Section 3.3.1, page 41).

For claim 2, CiscoDMVPN teaches wherein the processing resource is further to forward network traffic based on an LSA database stored by the memory resource (Fig. 1-2, 3-1; Abstract; Section 1.2, 1.3.3, 1.4.1, 2.1 – router memory and modules memory to store data used in determining forwarding of network traffic based on the stored network information).

For claim 3, CiscoDMVPN teaches wherein the branch device is one of a number of branch devices connected to the end controller and wherein a quantity of data stored on the LSA database by the memory resource is linearly proportional to the number of branch devices connected to the end controller (Section 2.3, 2.4, 2.8.1, 2.9.1, 2.10.5 – router memory comprising configurations, and branch data, mappings imply that the data corresponds to branch devices or destinations, thereby implying one-to-one or linearly proportional storage of data or memory resource usage).

For claim 4, CiscoDMVPN teaches wherein the number of branch devices are connected to the end controller in a hub-and-spoke topology (Fig. 1-1-1.4; Section 1, 1.2, 4 (page 19) ).

For claim 5, CiscoDMVPN teaches wherein the processing resource, when receiving the plurality of subnetworks using the IPSec messages, is further to receive the plurality of subnetworks from an internet key exchange (IKE) module of a gateway controller, wherein the IKE module obtains the plurality of subnetworks from a layer2-layer3 module of the gateway controller (Section 2.7, 2.8, 3.1 – IKE CAC control receiving messages, wherein the hub router publishes private spoke subnets to the core network including the IKE module, wherein the hubs (regional hubs) are connected to a layer of core hubs (or modules) to which the subnets are transferred to modules (corresponding to layer-2-layer-3 and OSPF modules) based on the controlled number and rate of ISAKMP security requests received by IKE; Section 3.3.1, page 41).

For claim 6, CiscoDMVPN teaches wherein the plurality of subnetworks that form the route to the branch device are configured using a publisher-subscriber mechanism (Fig. 1.1, 3.1; Section 2 and 2.2, 2.8 – headend or central hub router with IPsec tunnel from spoke or branch router, wherein private subnet routes are published through branch gateway or spokes router to the end controller via IPsec tunnel, wherein the subscription is implicitly described as a step of oversubscription).

For claim 7, CiscoDMVPN teaches wherein the plurality of subnetworks comprises four subnetworks that form a route to the branch device (Fig. 1.4, 3.1, 4.1, 5.1 – branch devices and four or more routes, including routing protocols and other multicast scenarios disclosing similar subnetwork routes).

For claim 8, CiscoDMVPN teaches a gateway controller, comprising: a processing resource; and a memory resource storing machine-readable instructions (Fig. 1-1 Spoke 1 or Spoke 2, Section 1.2 – VPN routers as termination devices or headend/hub devices, wherein the spoke device or gateway controller connected to end controller is included in the hub-and-spoke topology in the WAN; Section 2.7, 2.8, 4.3.1, page 25; Section 6.2.1 page 106 and related paras for gateways/gateway controllers) to cause the processing resource to: configure a plurality of subnetworks that form a route to a branch device using a publisher-subscriber mechanism (Fig. 1.1, 3.1; Section 2 and 2.2, 2.8 – headend or central hub router with IPsec tunnel from spoke or branch router, wherein private subnet routes are published through branch gateway or spokes router to the end controller via IPsec tunnel, wherein the subscription is implicitly described as a step of oversubscription); 
transfer, using a first internet key exchange (IKE) module, the plurality of subnetworks to a second internet key exchange (IKE) module of an end controller, wherein the plurality of subnetworks are provided using internet protocol security (IPSec) messages; receive network traffic from the end controller (Section 1.2 – VPN termination devices or headend/hub devices, wherein the end controller is included in the hub-and-spoke topology in the WAN; Section 2.7, 2.8, 2.10.1, 3.1 – IKE CAC control receiving messages, wherein the hub router publishes private spoke subnets to the core network (including end controller) IKE modules through branch gateway or spokes router to the end controller via IPsec tunnel (IPsec messages), wherein the hubs (regional hubs) are connected to a layer of core hubs (or modules) to which the subnets are transferred to modules (IKE and OSPF modules) based on the controlled number and rate of ISAKMP security requests received by IKE; Section 2.8, 3.1, 3.3.1, page 41 - outing protocols including OSPF used, wherein the hubs publish private spoke subnets to the core network, wherein the hubs (regional hubs) are connected to a layer of core hubs (or modules) to which the subnets are transferred to modules (corresponding to layer-2-layer-3 and OSPF modules) according to announcement or publishing of the spoke subnets to core routers, wherein the traffic is to and from the end controller devices).

For claim 9, CiscoDMVPN teaches wherein the gateway controller is one of a number of gateway controllers connected to the end controller in a hub-and-spoke topology (Fig. 1-1 to 1.4; Section 1, 1.2, 4 (page 19) - VPN termination devices or headend/hub devices, wherein the gateway controller is included in the hub-and-spoke topology in the WAN; Section 2.7, 2.8, 4.3.1, page 25; Section 6.2.1 page 106 and related paras).

For claim 10, CiscoDMVPN teaches wherein the plurality of subnetworks comprises four subnetworks that form a route to the branch device (Fig. 1.4, 3.1, 4.1, 5.1 – branch devices and four or more routes, including routing protocols and other multicast scenarios disclosing similar subnetwork routes).

For claim 11, CiscoDMVPN teaches wherein the route to the branch device is via a branch switch connected to the gateway controller and via a branch gateway connected to the branch switch (Fig. 3.1, 5.1; Section 4.3.1, 4.5, 5.2 – LAN switch and other switching mechanisms in the multicast environment associated with the gateway controller and branch switch).

For claim 12, CiscoDMVPN teaches wherein the processing resource is further to forward network traffic to the branch device (Fig. 1.1, 3.1; Section 2 and 2.2, 2.8 – headend or central hub router with IPsec tunnel from spoke or branch router, wherein private subnet routes are published through branch gateway or spokes router to the branch devices via IPsec tunnel).

For claim 13, CiscoDMVPN teaches wherein the gateway controller is one of a plurality of gateway controllers, each belonging to a different software defined wide area network (SDWAN) branch connected to the end controller (Section 1.2, 2.10.5, 6.3.4.2 – software controlled routing and network configurations implying the branches or routes of the WAN controlled by software).

For claim 14, CiscoDMVPN teaches a system, comprising: a branch device (Fig. 3.1 branch element); a gateway controller in communication with the branch device (Fig. 3.1 – headend as gateway controller; also Fig. 1-1 Spoke 1 or Spoke 2, Section 1.2 – VPN routers as termination devices or headend/hub devices, wherein the spoke device or gateway controller connected to end controller is included in the hub-and-spoke topology in the WAN; Section 2.7, 2.8, 3.1, 4.3.1, page 25; Section 6.2.1 page 106 and related paras for gateways/gateway controllers); an end controller in communication with the gateway controller; and a core router in communication with the end controller (Fig. 3.1; Section 1.2, 3.1, 3.3.1 – main campus, and VPN routers as termination devices or headend/hub devices, and discloses various mechanisms that include core hub router in communication with one or more controller devices associated with end devices, wherein each hub publishes spoke subnets to the core network); 
wherein the end controller is to: receive, using internet protocol security (IPSec) messages, a plurality of subnetworks that form a route to a branch device via a branch gateway (Fig. 1.1, 3.1; Section 2 and 2.2 – headend or central hub router with IPsec tunnel from spoke or branch router, wherein private subnet routes are published through branch gateway or spokes router to the end controller via IPsec tunnel); 
transfer the plurality of subnetworks to a layer-2-layer-3 module; transfer the plurality of subnetworks to an open shortest path first (OSPF) module; and publish the plurality of subnetworks that form the route to the branch device to a core router using OSPF link state advertisements (LSAs) (Section 2.8, 3.1 - outing protocols including OSPF used, wherein the hubs publish private spoke subnets to the core network, wherein the hubs (regional hubs) are connected to a layer of core hubs (or modules) to which the subnets are transferred to modules (corresponding to layer-2-layer-3 and OSPF modules) according to announcement or publishing of the spoke subnets to core routers; Section 3.3.1, page 41).

For claim 15, CiscoDMVPN teaches wherein the end controller comprises the layer2-layer3-module, the OSPF module, and an internet key exchange (IKE) module to receive the IPSec messages (Section 2.8, 3.1 – implied by the disclosure that the outing protocols including OSPF are used, wherein the hubs publish private spoke subnets to the core network, wherein the hubs (regional hubs) are connected to a layer of core hubs (or modules) to which the subnets are transferred to modules (corresponding to layer-2-layer-3 and OSPF modules) according to announcement or publishing of the spoke subnets to core routers; Section 2.7, 2.8, 2.10.1, 3.1 – IKE CAC control receiving messages, wherein the hub router publishes private spoke subnets to the core network (including end controller) IKE modules through branch gateway or spokes router to the end controller via IPsec tunnel (IPsec messages)).

For claim 16, CiscoDMVPN teaches wherein the end controller is part of a data center (Fig. 5.1; Section 5.1).

For claim 17, CiscoDMVPN teaches wherein the core router is part of an OSPF backbone router network (Sections 6.2.2, 6.2.2.1, 6.2.2.2; Fig. 6.3, 6.4 – indicating backbone connectivity associated with various network modules including core router).

For claim 18, CiscoDMVPN teaches wherein the end controller is further to forward network traffic based on an LSA database stored on the end controller, wherein the LSA database is populated in view of the IPSec messages (Fig. 1-2, 3-1; Abstract; Section 1.2, 1.3.3, 1.4.1, 2.1 – router memory and modules memory to store data used in determining forwarding of network traffic based on the stored network information; Fig. 1.1, 3.1; Section 2 and 2.2 – headend or central hub router with IPsec tunnel from spoke or branch router, wherein private subnet routes are published through branch gateway or spokes router to the end controller via IPsec tunnel, thus the IPsec messages are part of the traffic being stored in the database).

For claim 19, CiscoDMVPN teaches wherein the branch device is one of a number of branch devices connected to the end controller and wherein a quantity of data stored on the LSA database is linearly proportional to the number of branch devices connected to the end controller  (Section 2.3, 2.4, 2.8.1, 2.9.1, 2.10.5 – router memory comprising configurations, and branch data, mappings imply that the data corresponds to branch devices or destinations, thereby implying one-to-one or linearly proportional storage of data or memory resource usage).

For claim 20, CiscoDMVPN teaches wherein the end controller, when receiving the plurality of subnetworks using the IPSec messages, is further to receive the plurality of subnetworks from an internet key exchange (IKE) module of a gateway controller (Section 1.2 – VPN termination devices or headend/hub devices, wherein the end controller is included in the hub-and-spoke topology in the WAN; Section 2.7, 2.8, 2.10.1, 3.1 – IKE CAC control receiving messages, wherein the hub router publishes private spoke subnets to the core network (including end controller) IKE modules through branch gateway or spokes router to the end controller via IPsec tunnel (IPsec messages), wherein the hubs (regional hubs) are connected to a layer of core hubs (or modules) to which the subnets are transferred to modules (IKE and OSPF modules) based on the controlled number and rate of ISAKMP security requests received by IKE; Section 2.8, 3.1, 3.3.1, page 41 - outing protocols including OSPF used, wherein the hubs publish private spoke subnets to the core network, wherein the hubs (regional hubs) are connected to a layer of core hubs (or modules) to which the subnets are transferred to modules (corresponding to layer-2-layer-3 and OSPF modules) according to announcement or publishing of the spoke subnets to core routers, wherein the traffic is to and from the end controller devices).

    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433